Alice Robie Resnick, J.,
concurring in part and dissenting in part. Much confusion exists regarding whether a decision made pursuant to R.C. 4123.52 is appealable pursuant to R.C. 4123.519. I write separately simply to crystallize the fact that a decision under R.C. 4123.52 does not involve the right to participate and therefore cannot be appealed under R.C. 4123.519. However, the problem arises in those cases where the Industrial Commission makes a determination pursuant to R.C. 4123.52 as to the statute of limitations question, and then immediately proceeds to find the claimant eligible to receive benefits. This type of decision warrants an appeal under R.C. 4123.-519 since it involves a right to participate. However, in those instances where a claim is determined to be time barred pursuant to R.C. 4123.52, an appeal under R.C. 4123.519 would not be proper. The proper remedy would be mandamus.
I concur in the majority’s affirmance of the court of appeals’ decision in the grant of the writ as to the question of the resignation.